Citation Nr: 1523446	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  11-15 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bladder cancer, to include as secondary to service-connected skin cancer.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to October 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board notes that jurisdiction has been transferred to the Milwaukee, Wisconsin, RO.  

In January 2012, the Veteran testified at a hearing before a Decision Review Officer at the RO and, in April 2015, he testified at a video-conference hearing before the undersigned Veterans Law Judge. Transcript of both hearings are of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This case has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran has asserted that his bladder cancer is due to exposure to asbestos, herbicides and/or ionizing radiation, as well as secondary to his service-connected skin cancer.

The Board notes that the AOJ has previously determined that the Veteran was not exposed to herbicides, as he did not serve in Vietnam during the requisite time period, and he was not exposed to radiation, per the Naval Exposure Registry.  Accordingly, as the record stands now, there is no competent and credible evidence of exposure to herbicides or radiation to warrant obtaining a medical opinion regarding a potential relationship between such and the Veteran's bladder cancer.  However, the Veteran is welcome to submit additional evidence to substantiate his claimed exposure to herbicides and radiation.

With respect to asbestos exposure, the AOJ found that there was a "minimal probability" of such exposure.  However, the Board notes that the Veteran served in the Navy aboard a ship when asbestos was commonly used, and notes testimony from the Veteran in which he described exposure to asbestos from working as a gun captain during service.  See Hearing Transcript at p. 4-5.  Given that exposure to asbestos cannot be ruled out, the Board finds a medical opinion regarding such exposure in relation to the Veteran's bladder cancer is necessary.

Additionally, as the Veteran has alleged that his service-connected skin cancer has either caused or aggravated his bladder cancer, a medical opinion regarding this contention is also required.

Furthermore, while on remand, the Veteran should be provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his service connection claim.  In this regard, while June 2009 and February 2010 letters advised the Veteran of the evidence and information necessary to substantiate his claim for service connection on a direct basis, he has not been afforded VCAA notice regarding secondary service connection.

Additionally, the record reflects that the Veteran receives treatment at the Iron Mountain VA Medical Center (VAMC) and the Milwaukee VAMC.  Records from these facilities are dated through August 27, 2013, and June 10, 2013, respectively.  Therefore, while on remand, any recent treatment records from these facilities should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for bladder cancer, to include as secondary to service-connected skin cancer.  Inform him that he may also submit additional evidence to substantiate his claimed exposure to herbicides and radiation.

2.  Obtain all VA treatment records from the Iron Mountain VAMC and Milwaukee VAMC dated from August 27, 2013, and June 10, 2013, respectively,  pertaining to the Veteran's bladder cancer.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After all outstanding records have been associated with the claims file, forward the record to an appropriate medical professional to determine the etiology of the Veteran's claimed bladder cancer.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  The need for an examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

The examiner is asked to address the following:

(A)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bladder cancer is related to service, to include as due to in-service asbestos exposure?  

(B)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bladder cancer is caused or aggravated by his service-connected skin cancer? 

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the bladder cancer before the onset of the aggravation. 

All opinions expressed should be accompanied by supporting rationale. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




